Citation Nr: 0713351	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, catatonic type, rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a 
videoconference hearing in October 2006.  A transcript of 
that hearing is associated with the claims folder.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the veteran claims that his condition is worse 
than when last rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

In the case, the veteran had his most recent VA psychiatric 
examination in April 2004.  However, during his October 2006 
Board videoconference hearing, the veteran asserted that his 
schizophrenia, catatonic type, has worsened since that 
examination, particularly following the August 2004 death of 
his wife.  The veteran was scheduled for a VA psychiatric 
examination in March 2005 at the RO in Waco, Texas, but the 
veteran was unable to attend the examination since he had 
already moved to Florida.  The veteran indicated his desire 
to have his examination rescheduled in Florida by 
correspondence dated April 2005 and again indicated his 
willingness to undergo a new examination at his October 2006 
videoconference hearing.  In order to ensure that the 
veteran's disability is rated properly, and to comply with 
the duty to assist, the Board finds that a remand is needed 
to secure a current VA examination. 
       
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1. The RO should attempt to secure the 
veteran's VA medical records dated from 
February 2005 to the present from the 
Southeast Vet Center in Bay Pines, 
Florida.  

2.  The RO should then arrange for the 
veteran to be scheduled for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
schizophrenia, catatonic type.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  The 
examination report should include a 
complete discussion of the veteran's 
history and subjective complaints, 
findings on mental status examination, and 
complete multi-axial diagnosis with Global 
Assessment of Functioning (GAF) score.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).    



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


